 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                                      FRESNO DIVISION
 8
 9 HORTENCIA T. VALENCIA,                            Case No. 1:17-cv-01662-GSA

10                  Plaintiff,                       STIPULATION AND ORDER FOR THE
11                                                   AWARD OF ATTORNEY FEES UNDER
                           v.                        THE EQUAL ACCESS TO JUSTICE ACT
12                                                   (EAJA) (28 U.S.C. § 2412(d))
                    1
13 ANDREW SAUL,
   Commissioner of Social Security,
14
15           Defendant.

16           TO THE HONORABLE GARY S. AUSTIN, MAGISTRATE JUDGE OF THE

17 UNITED STATES DISTRICT COURT:
18           The Parties through their undersigned counsel, subject to the Court’s approval,
19 stipulate that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND,
20 TWO HUNDRED FIFTY DOLLARS and 00/100 ($6,250.00) under the Equal Access
21 to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
22 all legal services rendered on behalf of Plaintiff by counsel in connection with this civil
23 action, in accordance with 28 U.S.C. § 2412(d).
24
25
     1   Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
26 pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g)
27 (action survives regardless of any change in the person occupying the office of Commissioner of
     Social Security).
28
 1         After the Court issues an order for EAJA fees to Plaintiff, the government will
 2 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 3 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 4 to honor the assignment will depend on whether the fees are subject to any offset
 5 allowed under the United States Department of the Treasury’s Offset Program. After
 6
   the order for EAJA fees is entered, the government will determine whether they are
 7
   subject to any offset.
 8
          Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 9
   determines that Plaintiff does not owe a federal debt, then the government shall cause
10
   the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
11
   assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
12
   counsel, Jonathan O. Peña.
13
          This stipulation constitutes a compromise settlement of Plaintiff’s request for
14
15 EAJA fees, and does not constitute an admission of liability on the part of Defendant
16 under the EAJA. Payment of SIX THOUSAND, TWO HUNDRED FIFTY DOLLARS
17 and 00/100 ($6,250.00) in EAJA attorney fees shall constitute a complete release from,
18 and bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña,
19 may have relating to EAJA attorney fees in connection with this action.
20         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
21 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
22 provisions of the EAJA.
23                                          Respectfully submitted,
24
25 Dated: July 19, 2019                     /s/ Jonathan O. Peña
26                                          JONATHAN O. PEÑA
                                            Attorney for Plaintiff
27
28
                                                -2-
 1 Dated: July 19, 2019            MCGREGOR W. SCOTT
                                   United States Attorney
 2                                 DEBORAH LEE STACHEL
 3                                 Regional Chief Counsel, Region IX
                                   Social Security Administration
 4
 5                              By: /s/ Marcelo N. Illarmo*
                                   MARCELO N. ILLARMO
 6                                 Special Assistant U.S. Attorney
 7                                 Attorneys for Defendant
                                   (*Permission to use electronic signature
 8                                 obtained via email on 7/16/19).
 9
10
     IT IS SO ORDERED.
11
       Dated:   July 22, 2019                /s/ Gary S. Austin
12                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -3-
